DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending, of which all pending claims are rejected.

Response to Arguments
Applicant’s arguments filed on December 15, 2021 with respect to amended claims 1-20 have been fully considered. Claims 1-13 are moot in view of new ground(s) of rejection. With respect to claims 14-20 applicant’s arguments are not persuasive.

Response to art rejection regarding claims 14-20:
Regarding claim 14 applicant argues that, “The problem the inventors faced or the claimed invention solves is to ensure that the self- test mode properly terminates in order to prevent semiconductor devices, such as memory devices, from indefinitely ignoring external communications. See [001][002] of the specification of the present application. When a memory device including a BIST circuit performs testing operations (or test operations) in the self-test mode to check operations of one or more memory cells of the memory array, the memory device may ignore external communications during the self-test mode to prevent interference with the testing operations; however, some errors may cause one or more failures in the self-test mode, which may cause the memory device to 'hang' or 'lock', which may prevent it from finishing the final testing operation or providing the self-test end signal. Since the device will continue to ignore external commands while in such a state, it is useful to have an independent method of terminating the self-test mode in case of an error. See [010][011] of the specification of the present application. In other words, the problem solved by or the objective achieved by the claimed invention is to provide to a memory device or a memory array, reliable and independent measures to terminate or abort the testing operations in case of some errors or failures to allow such a memory device or a memory array for external communications and normal operations to continue…….Bhattacharya thus does not cure the deficiency of Baustista with respect to the claimed limitations. And, for at least these reasons, the combination, arguendo, of Baustista and Bhattacharya fails to teach or suggest the combination of the limitations of claims 1, 8, and 14 and does not render them obvious as a whole. Claims 2-7, 9-13, 15-20 are dependent on claims 1, 8, or 14, and thus likewise patentable over Bautista in view of Bhattacharya.” 
Applicant argument is not persuasive because claims are to be interpreted with broadest reasonable interpretation during examination consistent with the specification. As to arguments regarding analogous art, the examiner respectfully disagrees applicants’ arguments. First, the argued feature “to ensure that the self- test mode properly terminates in order to prevent semiconductor devices, such as memory devices, from indefinitely ignoring external communications” is not claimed anywhere. Second, the claim is written in a generic way or broadly such that any processor that performs the functionality of the claimed limitation can be applied here. Thus, the arguments regarding analogous art do not apply here. For at least the foregoing reasons, the rejection under 35 U.S.C. §103 is maintained since under a broadest reasonable interpretation, the present arts teach the claimed limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13  are rejected under 35 U.S.C. 103 as being unpatentable over Bautista Jr. et al. (US 7,028,240 B1) in view of Lee et al. (US 8,689,064 A1) (hereinafter Bautista-Lee).
Regarding claim 1, Bautista teaches, an apparatus comprising: a command/address circuit configured to provide a self-test enable signal at an active level during a self-test mode (Bautista: ‘The BIST interface inputs control signals and test data from the external test system to interpret commands from the external test system during testing of the array of memory cells’ [Fig. 3, blocks 318, 312, 316, 304 of] &[Col. 10, lines 65 through Col. 11, line 1; aka 10c65 – 11c1]); a clock circuit configured to provide a self-test clock signal (Bautista: ‘the shift register clock generates a clock signal from the WE/ clock signal provided by the external test system for driving the serial shift register to shift in test type data from the external test system with the WE/ clock signal; the external test system sends control signals through the BIST controller to perform testing the array of the memory cells’ [12c19-27;12c5-15; 12c61-13c3; Figs.7-11]); a self-test circuit configured to perform testing operations on a memory array responsive to the self-test enable signal at an active level (Bautista: ‘built-in-self-test system performs testing on memory cells’ [300 and 304 in Fig.6] & [10c32-43]); and …..wherein the command/address circuit is further configured to stop providing the self-test enable signal at the active level responsive to the abort signal (Bautista: ‘a HANG signal is generated to enter the HANG state and the BIST mode terminates without performing the BIST for any subsequent address of the memory; the HANG state is based on a counting value’ [694 of Fig.18], [29c46-62; 26c58-67]), and
Bautista does not explicitly disclose, an abort circuit configured to change a count value responsive to the self-test clock and provide an abort signal when the count value matches or exceeds a threshold,… the abort circuit includes a counter configured to change the count value responsive to each rising edge of the self-test clock signal.
However, Lee teaches in an analogous art, (Col.14, Lines 43 through 55; aka 14c43-55) In some embodiments, the memory module 10 is generally interruptible. For example, the memory module 10 may exit the self-test and return to operational block 110 if the signal going into the parity-in pin is, for example, de-asserted or removed at operational block 155. In other embodiments, the interrupt signal or condition may be different and may not be a parity-in signal. For example, in one embodiment, the memory module 10 may exit the self-test and return to operational block 110 if a timer having a pre-determined count expires. When the self-testing is interrupted, the memory module 10 will return to operational block 110 and the bit failure information in the control mixer 32 and the data handler 30 becomes invalid.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bautista’s teachings of ‘BIST testing functionality’ with Lee’s teaching of ‘self-test in a multi-rank memory module’ to provide a method of self-testing a memory module includes providing a self-testing memory module. In certain embodiments, the memory module comprises a control module configured to generate address and control signals for testing the memory devices. By doing so the memory module may utilize the address and control signals along with a test signal to enable and execute a self-testing function.

Regarding claim 2, Bautista-Lee teaches, the apparatus of claim 1, wherein the clock circuit is further configured to provide the self-test clock signal responsive to the self-test enable signal at the active level (Bautista: ‘The shift register clock generates a clock signal from the WE/ clock signal provided by the external test system for driving the serial shift register to shift in test type data from the external test system with the WE/ clock signal’ [12c19-27]).  

Regarding claim 3, Bautista-Lee teaches, the apparatus of claim 1, wherein the command/address circuit is further configured to ignore external commands while the self-test enable signal is at the active level (Bautista: ‘invoking either built-in self-test (BIST) mode or manual mode’ [12c61-13c3; 12c51-60]).  

Regarding claim 4, Bautista-Lee teaches, the apparatus of claim 1, wherein the threshold is based on an expected completion time of the self-test mode (Bautista: ‘a HANG signal is generated to enter the HANG state and the BIST mode terminates without performing the BIST for any subsequent address of the memory; the HANG state is based on a counting value’ [694 of Fig.18], [29c46-62; 26c58-67]).  
Regarding claim 5, Bautista-Lee teaches, the apparatus of claim 1, wherein the counter is further configured to increment the count value responsive to each rising edge of the BIST clock signal (Bautista: ‘the HANG state is based on a counting value’ [694 of Fig.18], [29c46-62; 26c58-67]).  

Regarding claim 6, Bautista-Lee teaches, the apparatus of claim 5, wherein the counter is configured to reset the count value responsive to the self-test enable signal becoming inactive (Bautista: ‘a HANG signal is generated to enter the HANG state and the BIST mode terminates without performing the BIST for any subsequent address of the memory; the HANG state is based on a counting value’ [694 of Fig.18], [29c46-62; 26c58-67]).  

Regarding claim 7, Bautista-Lee teaches, the apparatus of claim 1, wherein the self-test circuit is further configured to provide a self- test end signal at an active level upon finishing the one or more testing operations, and the command/address circuit is further configured to provide the self-test enable signal at an inactive level responsive to the self-test end signal at the active level (Bautista: ‘the shift register clock generates a clock signal from the WE/ clock signal provided by the external test system for driving the serial shift register to shift in test type data from the external test system with the WE/ clock signal; the external test system sends control signals through the BIST controller to perform testing the array of the memory cells’ [12c19-27;12c5-15; 12c61-13c3; Figs.7-11]).  

Regarding claim 8, Bautista teaches, a method, comprising: entering a self-test mode of a memory device and activating a self-test enable signal (Bautista: ‘invoking either built-in self-test (BIST) mode or manual mode; the BIST interface inputs control signals and test data from the external test system to interpret commands from the external test system during testing of the array of memory cells’ [12c61-13c3; 12c51-60], [Fig. 3, blocks 318, 312, 316, 304 of],  [10c65 – 11c1]); 
Bautista does not explicitly disclose, counting a number of times a test clock signal is provided during the self-test mode; and ending the self-test mode responsive to count value meeting or exceeding a threshold, wherein the method further comprises changing the count value responsive to each rising edge of the test clock signal.
However, Lee teaches in an analogous art, (Col.14, Lines 43 through 55; aka 14c43-55) In some embodiments, the memory module 10 is generally interruptible. For example, the memory module 10 may exit the self-test and return to operational block 110 if the signal going into the parity-in pin is, for example, de-asserted or removed at operational block 155. In other embodiments, the interrupt signal or condition may be different and may not be a parity-in signal. For example, in one embodiment, the memory module 10 may exit the self-test and return to operational block 110 if a timer having a pre-determined count expires. When the self-testing is interrupted, the memory module 10 will return to operational block 110 and the bit failure information in the control mixer 32 and the data handler 30 becomes invalid.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bautista’s teachings of ‘BIST testing functionality’ with Lee’s teaching of ‘self-test in a multi-rank memory module’ to provide a method of self-testing a memory module includes providing a self-testing memory module. In certain embodiments, the memory module comprises a control module configured to generate address and control signals for testing the memory devices. By doing so the memory module may utilize the address and control signals along with a test signal to enable and execute a self-testing function.

Regarding claim 9, Bautista-Lee teaches, the method of claim 8, further comprising: performing one or more test operations on a memory array of the memory device during the self- test mode; and ending the self-test mode when the one or more test operations are complete (Bautista: ‘the BIST controller sends a respective DONE or HANG signal for each BIST mode after performance of each BIST mode; a HANG signal is generated to enter the HANG state and the BIST mode terminates without performing the BIST for any subsequent address of the memory; the HANG state is based on a counting value’ [22c5-13], [694 of Fig.18], [29c46-62]).   

Regarding claim 10, Bautista-Lee teaches, the method of claim 9, further comprising  loading instructions into a self-test circuit of the memory device, wherein the one or more test operations are performed based on the loaded instructions (Bautista: ‘loading instructions and perform different test operations by using test modes’ [Fig.9, blocks steps 352-380]).    

Regarding claim 11, Bautista-Lee teaches, the method of claim 8, further comprising providing the test clock signal responsive to the self-test enable signal activating (Bautista: ‘The shift register clock generates a clock signal from the WE/ clock signal provided by the external test system for driving the serial shift register to shift in test type data from the external test system with the WE/ clock signal’ [12c19-27]).   

Regarding claim 12, Bautista-Lee teaches, the method of claim 8, further comprising determining a value of the threshold based on an expected duration of one or more test operations during the self-test mode (Bautista: ‘a HANG signal is generated to enter the HANG state and the BIST mode terminates without performing the BIST for any subsequent address of the memory; the HANG state is based on a counting value’ [694 of Fig.18], [29c46-62; 26c58-67]).   

Regarding claim 13, Bautista-Lee teaches, the method of claim 8, further comprising ignoring external commands to the memory device while the self-test enable signal is active (Bautista: ‘invoking either built-in self-test (BIST) mode or manual mode’ [12c61-13c3; 12c51-60]).    

Claims 14-20  are rejected under 35 U.S.C. 103 as being unpatentable over Bautista Jr. et al. (US 7,028,240 B1) in view of Bhattacharya et al. (US 2015/0113331A1) (hereinafter Bautista-Bhattacharya).


Regarding claim 14, Bautista teaches, an apparatus comprising: a memory array (Bautista: ‘array of memory cells’ [304 of Fig. 7]); and an interface die configured to: enter a self-test mode (Bautista: ‘invoking either built-in self-test (BIST) mode or manual mode’ [12c61-13c3; 12c51-60]) and perform at least one test operation on the memory array (Bautista: ‘built-in-self-test system performs testing on memory cells ’ [300 and 304 in Fig.6] & [10c32-43]); 
Bautista does not explicitly disclose, exit the self-test mode a first amount of time after entering the self-test mode if the self-test mode has not ended before the first amount of time has elapsed.
However, Bhattacharya teaches in an analogous art, [0038] the timer control module 305's may commission (i.e., issue, or Start) each test task and then monitor the elapsed time. If the elapsed time exceeds a threshold, indicating the test task may have exceeded a time-out and may be hanging in an infinite loop--then the timer control module 305 may abort the test task execution and report the same to the failover monitor 306 and the audit unit 307. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bautista’s teachings of ‘BIST testing functionality’ with Bhattacharya’s teaching of ‘timer control aborting the task’ to provide a system where if a test time exceeds a threshold then a timer control module may abort the test task execution. By doing so an immediate failure of test or hung situation could be detected.

Regarding claim 15, Bautista-Bhattacharya teaches, the apparatus of claim 14, wherein the self-test mode is expected to end after a second amount of time shorter than the first amount of time (Bautista: ‘a HANG signal is generated to enter the HANG state and the BIST mode terminates without performing the BIST for any subsequent address of the memory; the HANG state is based on a counting value’ [694 of Fig.18], [29c46-62; 26c58-67]).  .  

Regarding claim 16, Bautista-Bhattacharya teaches, the apparatus of claim 15, wherein the first amount of time based on the second amount of time (Bautista: ‘a HANG signal is generated to enter the HANG state and the BIST mode terminates without performing the BIST for any subsequent address of the memory; the HANG state is based on a counting value’ [694 of Fig.18], [29c46-62; 26c58-67]).    

Regarding claim 17, Bautista-Bhattacharya teaches, the apparatus of claim 14, wherein a self-test clock is provided during the self-test mode (Bautista: ‘The shift register clock generates a clock signal from the WE/ clock signal provided by the external test system for driving the serial shift register to shift in test type data from the external test system with the WE/ clock signal’ [12c19-27]).   

Regarding claim 18, Bautista-Bhattacharya teaches, the apparatus of claim 17, wherein the interface die includes an abort counter configured to count the self-test clock (Bautista: ‘a HANG signal is generated to enter the HANG state and the BIST mode terminates without performing the BIST for any subsequent address of the memory; the HANG state is based on a counting value’ [694 of Fig.18], [29c46-62; 26c58-67]). 

Regarding claim 19, Bautista-Bhattacharya teaches, the apparatus of claim 18, wherein the self-test mode ends when the abort counter reaches a threshold value (Bautista: the HANG state is based on a counting value’ [694 of Fig.18], [29c46-62; 26c58-67]).   

Regarding claim 20, Bautista-Bhattacharya teaches, the apparatus of claim 14, wherein the interface die is configured to ignore external commands during the self-test mode (Bautista: ‘invoking either built-in self-test (BIST) mode or manual mode’ [12c61-13c3; 12c51-60]).  

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:

Iwagami et al. (US 2014/0365839 A1) teaches [0039] The second integrated circuit element 130A further includes a watchdog timer 138 that receives a watchdog signal WDS generated by the microprocessor 121, and generates a reset pulse signal RST to initialize and restart the microprocessor 121 when the pulse width of the watchdog signal WDS becomes a predetermined value or more a power-on reset circuit 140 that generates at the time of power-on a power-on reset signal POR2 to initialize and boot up the microprocessor 121 within a predetermined boot wait period Tst; and a self-test circuit 200, which is described later with reference to FIGS. 2 and 3.

Hii et al. (US 2006/0242521 A1) teaches, [0268] The timing sets used in BIST tests are generated through the use of the primary clock generated in BIROSC (FIG. 34) block. The clock is a 50 MHz clock, and the resolution of the timing sets is 20 ns. A counter counts the number of rising edges of the primary clock. The control timing is set by specifying a specific count of the counter. In the example below, Activate is specified at count 2, and Deactivate is specified at count 12 (FIG. 74).

Balog et al. (US 9,529,036 A1) teaches the watchdog timer module, for example, provides the station controller with the ability to initiate timing in parallel and in synchronization with for example test program execution and/or specific test(s) execution, terminating when the watchdog timer exceeds the maximum allowed test-time. In one embodiment, watchdog timer module is external and independent of tester.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ENAMUL M KABIR/
Examiner, Art Unit 2112
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112